182 S.E.2d 647 (1971)
12 N.C. App. 144
Curtis Lee McNEILL
v.
Malcolm A. MINTER.
No. 7111DC464.
Court of Appeals of North Carolina.
August 4, 1971.
Hoyle & Hoyle by J. W. Hoyle, Sanford, for plaintiff appellee.
Cameron & Harrington by J. Allen Harrington, Sanford (by brief), for defendant appellant.
BRITT, Judge.
Defendant assigns as error the conclusion of law of the trial judge that "[t]he plaintiff was damaged by defendant's deceit and conversion of real property to the extent and in the amount of $650.00, with six (6%) percent interest thereon from June 25, 1968." The assignment of error must be sustained.
"Conversion" is defined as "an unauthorized assumption and exercise of the right of ownership over goods or personal chattels belonging to another, to the alteration of their condition or the exclusion of *648 an owner's rights." (Emphasis ours.) Wall v. Colvard, Inc., 268 N.C. 43, 149 S.E.2d 559 (1966); Peed v. Burleson's Inc., 244 N.C. 437, 94 S.E.2d 351 (1956); 89 C.J.S. Trover & Conversion § 1, p. 531 (1955). While there appears to be no North Carolina case that expressly so holds, the language quoted above indicates that conversion applies only to goods and personal property and does not apply to real property. Other jurisdictions have expressed this view. See Graner v. Hogsett, 84 Cal. App. 2d 657, 191 P.2d 497 (1948) and Eadus v. Hunter, 268 Mich. 233, 256 N.W. 323 (1934). C.J.S. states: "An action of trover lies only for the conversion of personal chattels. Such action does not lie for a wrongful deprivation of, or for injuries to, land or other real property. * * *" 89 C.J.S. Trover & Conversion § 11, p. 538 (1955).
As the trial judge erroneously concluded that there was a conversion of real property, the judgment based upon that conclusion is
Reversed.
MORRIS and PARKER, JJ., concur.